office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 sjkassell posts-130982-04 third party communication date of communication month dd yyyy uilc date august to cc sb det attn alexandra nicholaides senior counsel from cc ita karin gross acting branch chief subject valuation of facade easements this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue may an appraisal of a façade easement that values the easement as a percentage of the value of the underlying fee before the granting of the easement without reference to the actual value of the underlying fee after the granting of the easement be used to substantiate the fair_market_value of the easement under sec_170 of the internal_revenue_code conclusion no the value of a donated façade easement depends on the particular facts and circumstances of that property and must be substantiated with a full appraisal of the value of the easement this value is generally obtained by determining the values of the underlying fee both before and after the contribution with the easement valued at an amount equal to the difference if any the internal_revenue_service will not accept an appraisal to substantiate the fair_market_value of a façade easement if the appraisal merely values the entire fee before the donation and then applies a percentage thereto posts-130982-04 facts some taxpayers have made charitable_contributions of façade easements and have attempted to substantiate their contributions with valuations as described below valuation of the property before the contribution using traditional appraisal methods such as market data of comparable properties or income capitalization and estimation of the value of the façade easement by applying a percentage to the value of the property before the contribution the percentage selected is based on a statement that it is generally recognized that façade easement contributions result in a loss of value of between and of the underlying property the appraisals generally use a percentage within that range these valuations contain no valuation of the property after the contribution certain tax advisors and charitable organizations are misinforming the public about the valuation of contributed façade easements by indicating that the service allows tax deductions of approximately to of the fair_market_value of the underlying property law and analysis sec_170 of the code provides that a deduction shall be allowed for any charitable_contribution payment of which is made within the taxable_year under sec_170 a charitable_contribution means a contribution or gift to or for_the_use_of an organization described in sec_170 - sec_170 provides the general_rule that no deduction is allowed for a contribution of an interest in property which consists of less than the taxpayer’s entire_interest in the property however under sec_170 a deduction is allowed for a qualified_conservation_contribution even though it is a contribution of a partial interest sec_170 and sec_1_170a-14 of the income_tax regulations provide that a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes under sec_1 170a- b a qualified_real_property_interest is a restriction granted in perpetuity on the use which may be made of real_property including an easement or similar interest under state law under sec_1_170a-14 the value of a perpetual conservation restriction is the fair_market_value of the perpetual conservation restriction at the time of the contribution if there is a substantial record of sales of easements comparable to the donated easement the fair_market_value of the donated easement is based on the sales prices of those comparable easements if however there is no substantial record of market-place sales of comparable easements generally the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair market posts-130982-04 value of the property before the granting of the restriction and the fair_market_value of the property after the granting of the restriction this is generally referred to as the before and after approach in revrul_73_339 1973_2_cb_68 clarified in revrul_76_376 1976_2_cb_53 the service used the before and after approach to value an easement granted on an entire piece of property revrul_76_376 clarifies that where the easement is only on a portion of the property the before and after approach should be applied to the entire property not merely the portion on which the easement is granted the before and after approach was approved by the congress in the legislative_history of the amendments to sec_170 see s rep no 1980_2_cb_599 this legislative_history provides c onservation easements are typically but not necessarily valued indirectly as the difference between the fair_market_value of the property involved before and after the grant of the easement see revrul_73_339 1973_2_cb_68 and revrul_76_376 c b where this test is used however the committee believes it should not be applied mechanically emphasis added in explaining the meaning of this statement the congress provided numerous examples of factors that should be taken into account in determining the value of each easement these factors which have been incorporated in sec_1_170a-14 the income_tax regulations suggest that because each property is unique the specific individual attributes of the property both before and after the granting of the easement must be examined and a mechanical application of any valuation methodology is unacceptable sec_1_170a-14 provides that if before and after valuation is used the fair_market_value of the property before the contribution must take into account not only the current use of the property but also an objective assessment of the likelihood that the property would be developed absent the restriction as well as any effect from zoning conservation or historic preservation laws that already restrict the property’s potential highest_and_best_use in addition this regulation provides that there may be instances in which the grant of a conservation restriction may have no material effect on the value of the property in determining the fair_market_value of the property after the contribution sec_1_170a-14 requires that if before and after valuation is used an appraisal of the property after the contribution must take into account the effect of restrictions that will result in a reduction of the potential fair_market_value represented by the highest_and_best_use but will nevertheless permit uses of the property that will increase its fair_market_value above that represented by the property’s current use in 85_tc_677 the tax_court engaged in a before and after analysis to determine the value of a façade easement the court noted that before value is reached by determining the highest_and_best_use of the posts-130982-04 property in its current condition unrestricted by the easement and that after value is calculated by first determining the highest_and_best_use of the property as encumbered by the easement and by comparing the burdens of the easement with existing zoning regulations and other controls such as local historic preservation ordinances to estimate whether and the extent to which the easement will affect current and alternate future uses of the property the hilborn court adopted the government expert’s analysis because it was more objective than that of the taxpayer’s expert who had used his subjective judgment to conclude that the façade easement had caused a diminution in the before value of the property id pincite in nicoladis v commissioner tcmemo_1988_163 the court accepted the diminution proposed by both parties but stated we note however that by this decision we do not mean to imply that a general 10-percent rule has been established with respect to façade donations there was a fair amount of discussion by the parties at trial about whether the court had established a 10-percent rule in hilborn we did not there and do not here hilborn establishes as acceptable the before and after method of valuation and while under the circumstances of that case a 10-percent figure was relied upon valuation itself is still a question of facts and circumstances some taxpayers claim reliance upon a market_segment_specialization_program guide guide and also upon a topical tax brief which were posted on the irs website these documents at one time suggested a range within which a façade easement might be expected to reduce the value of property however they also described the before and after method as the proper method by which to value a façade easement making it clear that a full analysis of the value of the property both before and after the donation was necessary the guide expressly stated that its material was designed specifically for training purposes and could not be used or cited as authority for a technical position nevertheless this language was removed from the guide and the topical tax brief years ago and does not support an otherwise insufficient valuation sec_170 as added by sec_883 of the american_jobs_creation_act_of_2004 pub_l_no 118_stat_1418 contains reporting and substantiation requirements relating to the allowance of deductions for noncash charitable_contributions in particular under sec_170 taxpayers are required to obtain a qualified_appraisal for donated property for which a deduction of more than dollar_figure is claimed more recently in of the pension_protection_act of pub_l_no 120_stat_780 the ppa the congress imposed increased penalties for inaccurate appraisals and new definitions of qualified appraisals and appraisers for taxpayers claiming charitable_contribution deductions under sec_170 the new provisions in sec_6662 sec_6664 sec_6695a and sec_170 imposed by the ppa are designed to achieve more accuracy in appraisals used to substantiate charitable_contributions under posts-130982-04 sec_170 the ppa also imposes new requirements for deductibility of historic easement contributions see sec_170 f h b h c the value of each easement is based on the particular facts and circumstances of each property on which the façade is located and the particular restrictions imposed there was and is no generally recognized percentage by which an easement reduces the value of property consequently unless there is a substantial record of sales of easements comparable to the donated easement in which case the appraisal would be based on the comparables see sec_1_170a-14 an appraisal that does not value the property both before and after the donation will not be accepted by the service to substantiate the deduction case development hazards and other considerations ----------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call susan j kassell at if you have any further questions
